Citation Nr: 0941796	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-24 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Tennessee Valley Healthcare System


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at 
Memorial Hospital, Chattanooga, Tennessee, for the period 
extending from December 30, 2005, to December 31, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service in the US Navy from 
April 1962 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision issued in April 2006 
by the Department of Veterans Affairs (VA), Tennessee Valley 
Healthcare System, in Murfreesboro, Tennessee.  Subsequent to 
his appeal, the appellant requested that he be allowed to 
provide testimony before the Board.  A hearing was scheduled 
but the appellant did not present himself for that hearing; 
he also has not submitted a request for another hearing.  
Therefore, the Board concludes that this claim is now ready 
for appellate review.  

The Board would note that the appellant submitted a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  This occurred in the spring of 1998.  The 
St. Petersburg Regional Office (RO) informed the appellant 
that it would be working on his claim.  Unfortunately, it 
appears that no additional action by the RO has occurred.  
This issue is referred back to the appropriate RO for action.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant is seeking VA payment of the cost of his 
private medical treatment provided at Memorial Hospital, in 
Chattanooga, Tennessee, for the period extending from 
December 30, 2005, to December 31, 2005.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; 
nor did the appellant request such authorization within 72 
hours of admission.

4.  The private medical treatment was not for, or adjunct to, 
a service-connected disability; a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; the appellant did not have a 
total disability rating at the time of admission, and he was 
not a participant in a vocational rehabilitation program.

5.  The appellant was enrolled in the VA Health Care System 
but had not used the VA Health Care System during the 24 
months preceding December 2005.

6.  The appellant is financially liable to the provider of 
the emergency treatment.

7.  The appellant does not have insurance to defray the costs 
of emergency treatment.

8.  The appellant has no remedy against a third party for 
payment of the emergency treatment provided.

9.  The appellant is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.

10.  A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred for the period extending 
from December 30, 2005, to December 31, 2005, reimbursement 
for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. §§ 17.52, 17.54 (2009).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
the period extending from December 30, 2005, to December 31, 
2005, have not been met. 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009).

3.  The criteria for entitlement to reimbursement for the 
reasonable value of emergency treatment received the period 
extending from December 30, 2005, to December 31, 2005, have 
not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-08 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This US Navy service member is seeking reimbursement for 
private medical expenses that were incurred on or about 
December 30th through December 31st, of 2005.  The record 
shows that the appellant presented himself to the Memorial 
Hospital of Chattanooga, Tennessee, on December 30, 2005.  
Per the medical summary, the appellant came to the hospital 
because he was experiencing severe abdominal pain, 
flatulence, distention of the abdomen, and nausea.  He was 
hospitalized and then released.  While in hospital, the 
appellant was diagnosed as suffering from cholelithiasis 
(gall stones).  

Following his release from Memorial Hospital, the Hospital 
billed the VA for the amount of $3,801.33 (US dollars).  The 
billing was received on February 27, 2006.  The VA Medical 
Center (VAMC), known as the Tennessee Valley Healthcare 
System, subsequently denied the appellant's request for 
reimbursement and he has appealed to the Board for review.  

Per the appellant, it was admitted that he did not contact 
the VA prior to going to Memorial Hospital for treatment.  
Moreover, there is no indication that the appellant or his 
next-of-kin contacted the VA within 72 hours of his emergency 
room care.  It was not until the VA received the billing from 
Memorial Hospital that the VA was made aware of the 
appellant's presence on December 30th and 31st at Memorial 
Hospital.  Yet, the appellant has argued that since he had 
been given a VA hospital card many years ago, it was under 
the assumption that, as a service member, he could obtain 
emergency treatment at any health care facility and the cost 
of that care would be paid by the VA.  

A review of the record reveals that the Tennessee Valley 
Healthcare System has denied his claims for payment of the 
treatment.  In denying the appellant's claim, the VAMC has 
said since the appellant had not used any VA medical 
facilities in the 24 months preceding his care in December 
2005, the appellant was not eligible for reimbursement of 
medical expenses.  The appellant has appealed this decision.  

The record indicates that the appellant, at the time of the 
emergency room visit, was not in receipt of a 100 percent 
disability rating for any of his disabilities, conditions, or 
disorders.  In fact, the appellant was and is not in receipt 
of VA compensation payments for any disorder, disability, or 
disease.  At the time of the hospitalization, the appellant 
was 61 years old.

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  The VCAA, with its expanded duties, is 
not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 
132 (2002).  Similarly, the statute at issue in this matter 
is not found in Chapter 51, but rather, in Chapter 17.  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to 
assume that the VCAA was applicable to a Chapter 17 claim, 
but then held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 (2009) discuss the adjudication of 
claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2009), the appellant has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and "other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2009).

In this case, the appellant was sent a letter over the course 
of this appeal advising him of the information necessary to 
substantiate his claim as well as notifying him of all 
relevant procedure and appellate rights.  The VAMC has 
explained to the appellant the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim.  There is no indication 
that any additional notice or development would aid the 
appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009).  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the appellant received in a private 
facility for the time extending from December 30th to 
December 31st, of 2005.  See 38 U.S.C.A. § 1703(a) (West 
2002); see also 38 C.F.R. § 17.54 (2009).  This is a factual, 
not a medical, determination.  See Similes v. Brown, 5 Vet. 
App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to appellant, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 
U.S.C.A. § 1710 or 1712], may contract with non-Department 
facilities in order to furnish" certain care, including:  
"[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2009).

The admission of an appellant to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2009).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
(or his next-of-kin) sought and obtained proper authorization 
for VA payment of the private medical expenses he incurred 
while admitted to Memorial Hospital of Chattanooga, 
Tennessee.  There is nothing in the record that indicates 
that either the appellant or his next-of-kin called the VAMC 
- Tennessee Valley Healthcare System - in Murfreesboro, 
Tennessee.  Moreover, the record is negative for any type of 
report of contact prepared by the VA that indicates that the 
appellant or his next-of-kin contacted the VA within 72 hours 
of the care provided for by Memorial Hospital.  The record 
before the Board reflects that the first time the VA was made 
aware of the treatment was when the VAMC received a bill for 
payment for treatment.  It is further recognized that the 
request for payment was sent to VA more than 72 hours after 
the appellant's emergency room admission.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received for the period 
extending from December 30th, 2005, to December 31st, 2005, at 
Memorial Hospital, was not obtained pursuant to 38 C.F.R. § 
17.54 (2009), and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703 (West 2002).

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that 
emergent medical attention was appropriate because he was 
experiencing "severe abdominal pains".  Even if the Board 
agrees with the appellant, the evidence does not show that 
the treatment was for a service-connected disability or for a 
nonservice-connected disability that was affecting a service-
connected disability.  See Swinney v. Shinseki, No. 08-0531, 
___ WL ___ (Vet. App. Oct. 7, 2009).  Moreover, there is 
nothing in the records that would indicate that the treatment 
was for a permanent disability and the appellant was not 
participating in a vocational rehabilitation program.  As 
such, payment is not warranted for expenses incurred in 
conjunction with any of the treatment received on the days he 
was hospitalized at Memorial Hospital pursuant to 38 U.S.C.A. 
§ 1728 (West 2002).

To ensure that the appellant fully understands this point, 
the Board finds that the care rendered by the private 
facility was for a medical emergency of such nature that 
delay could have been hazardous to life or health in light of 
the complaints expressed by the appellant.  However, the 
Board finds that at the time of the hospitalization, the 
service member did not satisfy any of the four requirements 
of the second criterion, and that payment is not warranted 
for expenses incurred in conjunction with that treatment 
under 38 U.S.C.A. § 1728 (West 2002).

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2009).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant 
was brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was not a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
appellant could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the appellant becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the appellant was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The appellant is financially liable 
to the provider of emergency treatment 
for the treatment;

(g)  The appellant has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the appellant has 
coverage under a health-plan contract but 
payment is barred because of a failure by 
the appellant or provider to comply with 
the provisions of that health-plan 
contract, e.g., failure to submit a bill 
or medical records within specified time 
limits, or failure to exhaust appeals of 
the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the appellant or 
provider against a third party for 
payment of such treatment; and the 
appellant has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
appellant's liability to the provider; 
and

(i)  The appellant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of appellant's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2009).  Under the provisions of 38 C.F.R. § 17.53 
(2009), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2009).  A VA facility would not 
be feasibly available if there was evidence establishing that 
an appellant was brought to a hospital in an ambulance and 
the ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility.  See 38 
C.F.R. § 17.1002(c) (2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the 
Millenium Act:

(a)  the services were provided in an 
emergency room;

(b)  delay in seeking immediate medical 
attention may have been hazardous to life 
or health.  A prudent layperson who 
possesses an average knowledge of health 
and medicine and who was experiencing the 
symptoms complained thereof by the 
appellant may may not have reasonably 
expected the absence of immediate medical 
attention to result in placing the his 
health in serious jeopardy, or 
experiencing serious impairment to bodily 
functions, or having serious dysfunction 
of any bodily organ or part);

(c)  VA facilities were feasibly 
available;  

(d)  no claim for care beyond the initial 
emergency evaluation and stabilization of 
the underlying detoxification condition 
is at issue here;

(e)  the appellant was enrolled in the VA 
health care system but had not received 
care at a VA medical facility within the 
previous twenty-four months;

(f)  the appellant is financially liable 
to the provider of the emergency 
treatment, as noted by the private 
emergency room bills;

(g)  the appellant had no additional 
medical coverage;

(h)  he has no contractual or legal 
recourse against a third party; and

(i)  he is not eligible for reimbursement 
under 38 U.S.C. 1728, as discussed above.

The Board thus concludes that the criteria for entitlement to 
reimbursement for the reasonable value of treatment received 
at Memorial Hospital for the period extending from December 
30, 2005, to December 31, 2005, have not been met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-08 (2009).  
The Board is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  There simply is no provision in 
which the Board may grant the appellant the benefits sought.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the appellant at 
Memorial Hospital, Chattanooga, Tennessee, for the period 
extending from December 30, 2005, to December 31, 2005, is 
denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


